Filed 5/26/21 P. v. Ashanti CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

 THE PEOPLE,                                                          B293276, B297624

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. Nos. BA118005,
           v.                                                         A525448)

 ASKIA S. ASHANTI,

           Defendant and Appellant.



      APPEALS from orders of the Superior Court of Los Angeles
County, Craig J. Mitchell and Rogelio G. Delgado, Judges.
Affirmed.
      Paul Kleven, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Kenneth C. Byrne and Idan Ivri,
Deputy Attorneys General for Plaintiff and Respondent.
                           ________________________________
      Askia S. Ashanti, formerly known as Lorenzo Cunningham,
appeals from two orders: (1) an order denying a petition for
writ of habeas corpus, by which he sought to recall his sentence,
pursuant to Penal Code1 section 1170.18, for violating Vehicle
Code section 10851, and (2) an order denying his petition to
vacate his murder conviction under section 1170.95. In addition
to challenging the denial of relief under sections 1170.18 and
1170.95, Ashanti contends that his sentence constitutes cruel and
unusual punishment in violation of the Eighth Amendment to the
United States Constitution.
      We affirm the orders denying relief under sections 1170.18
and 1170.95. We decline to address Ashanti’s Eighth Amendment
argument because it is not cognizable in this appeal.

                       FACTUAL SUMMARY
      A.    Defendant’s Criminal History
      In October 1980, Ashanti, then 17 years old, pleaded guilty to
one count of first degree murder (§ 187) and admitted an allegation
that a principal in the crime was armed with a firearm (§ 12022,
subd. (a)). Our record does not reveal any facts concerning the
crime beyond the plea and conviction. The court ordered that
Ashanti be committed to the California Youth Authority.2
      Ashanti was released from the California Youth Authority
in 1986 or 1987.

      1Subsequent unspecified statutory references are to the
Penal Code.
      2  In 2005, the California Youth Authority was subsumed
within the Department of Corrections and Rehabilitations as the
Division of Juvenile Facilities (Stats. 2005, ch. 10, § 6, p. 24), and
later renamed the Division of Juvenile Justice (Stats. 2019, ch. 25,
§ 23, p. 1037 & § 57, pp. 1071−1072).



                                   2
       In September 1988, Ashanti pleaded guilty to two counts
of forcible rape (former § 261, subd. (2)) and one count of forcible
sexual penetration with a foreign object (former § 289, subd. (a)).3
(See Stats. 1986, ch. 1299, §§ 1, 6.) He was sentenced to 12 years
in prison.
       In February 1996, a jury convicted Ashanti of unlawfully
driving or taking a vehicle in violation of Vehicle Code
section 10851.4 The court found true allegations that his prior
convictions for murder, sexual penetration, and one of his rape
convictions constituted strikes under the “Three Strikes” law.
He was sentenced to 25 years to life.
       We affirmed his conviction and sentence in an unpublished
opinion. (People v. Ashanti (June 25, 1997, B102008).) We
rejected, among other arguments, that his sentence violated his
constitutional rights to due process, equal protection, and the
proscription against cruel and unusual punishment.

      B.    Ashanti’s Petition for Writ of Habeas Corpus
      In January 2018, Ashanti filed in the superior court
a petition for writ of habeas corpus. He sought relief based
on section 1170.18. He also asserted that, to the extent
section 1170.18 excludes him from eligibility for resentencing,
such exclusions violate his right to equal protection and due
process and the proscriptions against double jeopardy and cruel
and unusual punishment.




      3
      According to the abstract of judgment filed in October 1988,
Ashanti committed one rape in 1987 and the second rape in 1988.
      4Ashanti was 32 years old when he committed this crime in
July 1995.



                                  3
      On September 26, 2018, the court denied Ashanti’s petition
on the ground that Ashanti is not eligible for relief under
section 1170.18 because he has been convicted of an offense that
requires him to register as a sex offender under section 290.
The court also rejected Ashanti’s constitutional arguments.
      Ashanti filed a timely notice of appeal, which we assigned
case No. B293276.

      C.    Ashanti’s Section 1170.95 Petition
       In February 2019, Ashanti filed a petition for resentencing
under section 1170.95.5 He alleged: (1) “A complaint, information,
or indictment was filed against me that allowed the prosecution
to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine”; (2) “I pled guilty or no
contest to [first] or [second] degree murder in lieu of going to trial
because I believed I could have been convicted of [first] or [second]
degree murder at trial pursuant to the felony murder rule or the
natural and probable consequences doctrine”; and (3) “I could not
now be convicted of [first] or [second] degree murder because of
changes made to [sections] 188 and 189, effective January 1, 2019.”
Ashanti further alleged that he “was not the actual killer,” that he
“did not, with the intent to kill,” aid or abet “the actual killer in the
commission of murder,” and that he “was not a major participant in
the felony or . . . did not act with reckless indifference to human life
during the course of the crime or felony.”
       In his petition, Ashanti requested the court appoint counsel
for him.




      5Ashanti filed his section 1170.95 petition under his former
name, Lorenzo Cunningham.



                                    4
       Ashanti supported his petition with copies of court records
indicating that he pleaded no contest in October 1980 to one
count of first degree murder and admitted an allegation under
section 12022, subdivision (a).
       On February 6, 2019, the court set a “petition review hearing”
to be held on April 4, 2019.
       On April 2, 2019, Ashanti, without the aid of counsel, filed
a document in which he requested the appointment of counsel and
asked the court to take judicial notice of a commentator’s analysis
of section 1170.95.
       On April 4, 2019, the People filed a response to the petition
in which they argued that Ashanti was ineligible for relief because
he was convicted of murder “as a principal, and not pursuant to the
natural and probable consequences doctrine.” More particularly,
the People asserted that Ashanti admitted as part of his plea that
he was armed pursuant to section 12022, subdivision (a).
       On April 4, 2019, the court denied the petition without
appointing counsel for Ashanti. The court noted that, based on
its review of the court file, “the defendant was convicted of a strike
offense [for] which he’s serving 25 years to life.” This situation, the
court explained, did not fall within the purview of section 1170.95.
       Ashanti filed a timely notice of appeal to which we assigned
case No. B297624.
       On July 30, 2019, we consolidated the appeals in case
No. B293276 and case No. B297624 for purposes of briefing, oral
argument, and decision.




                                   5
                          DISCUSSION
      A.    Appeal in Case No. B293276
       In case No. B293276, Ashanti challenges the court’s
September 26, 2018 order denying his petition for writ of habeas
corpus in which he asserted the right to have his sentence recalled
under section 1170.18. He reasserts this argument on appeal and
further contends that his sentence violates the Eighth Amendment
to the United States constitution.
       An order denying a petition to recall a sentence under
section 1170.18 is appealable. (See, e.g., People v. Walker (2016)
5 Cal.App.5th 872, 874; cf. Teal v. Superior Court (2014) 60 Cal.4th
595, 601 [order denying motion to recall sentence under
section 1170.126 is appealable].) To the extent Ashanti sought
relief under section 1170.18, we deem his habeas corpus petition
to be a petition filed under that statute. Therefore, although an
order denying a habeas corpus petition in a noncapital case is not
appealable (Robinson v. Lewis (2020) 9 Cal.5th 883, 895), we will
review that order to the extent it denied Ashanti relief under
section 1170.18.
       In 2014, the electorate enacted Proposition 47, the Safe
Neighborhoods and Schools Act, which made certain drug-related
and theft crimes punishable as misdemeanors instead of felonies.
(People v. Page (2017) 3 Cal.5th 1175, 1179.) For example, the theft
of property valued at less than $950 was reduced from a felony to
a misdemeanor. (People v. Romanowski (2017) 2 Cal.5th 903, 906.)
Proposition 47 also enacted section 1170.18, which permits persons
who have been convicted of such crimes to petition the superior
court to have their sentence recalled and be resentenced under
the law as amended by Proposition 47. (Stats. 2014, Prop. 47,
§ 14, pp. A-19 to A-20; § 1170.18, subd. (a); People v. Page, supra,
at pp. 1181−1182.)



                                 6
       Section 1170.18, however, “does not apply to a person who has
one or more prior convictions for,” among other crimes, “an offense
requiring registration pursuant to subdivision (c) of Section 290.”
(§ 1170.18, subd. (i).) Offenses requiring registration pursuant to
subdivision (c) of section 290 include rape and any act punishable
under section 289. (§ 290, subd. (c).) Ashanti was convicted in 1988
of rape and forcible sexual penetration under former section 289.
Therefore, as the trial court concluded, and Ashanti now concedes,
he is not eligible for relief under section 1170.18.6
       On appeal, Ashanti argues that his sentence constitutes
cruel and unusual punishment under the Eighth Amendment
to the federal constitution. The claim is not within the purview
of section 1170.18. Even if we view Ashanti’s petition for writ of
habeas corpus as raising that contention, the issue is not cognizable
in this appeal. As noted above, an order denying a habeas corpus
petition in a noncapital case is not appealable. (Robinson v. Lewis,
supra, 9 Cal.5th at p. 895.) A “prisoner whose [habeas corpus]
petition has been denied by the superior court can obtain review
of his claims only by the filing of a new petition in the Court of
Appeal.” (In re Clark (1993) 5 Cal.4th 750, 767, fn. 7.) Therefore,
to the extent Ashanti sought relief on Eighth Amendment grounds,




      6 In his petition, Ashanti asserted that excluding registered
sex offenders from the benefits of section 1170.18 violated his
constitutional rights to equal protection of the laws and due process
and the proscription against double jeopardy and cruel and unusual
punishment. Ashanti does not reassert that contention on appeal
and we do not, therefore, address it.



                                  7
the order denying his petition is not appealable and we decline to
address that issue.7

      B.    Appeal in Case No. B297624
       In 2018, the Legislature enacted Senate Bill No. 1437,
which amended section 188 to effectively “eliminate[ ] natural
and probable consequences liability for first and second degree
murder.” (People v. Gentile (2020) 10 Cal.5th 830, 849.) The
legislation also amended section 189, which restricted felony
murder liability to cases in which the defendant was the actual
killer, acted with the intent to kill, or was a major participant
in the underlying felony and acted with reckless indifference to
human life. (Stats. 2018, ch. 1015, § 3, p. 6675; see Gentile, supra,
10 Cal.5th at pp. 842–843.)
       Senate Bill No. 1437 also enacted section 1170.95, which
allows a defendant “convicted of felony murder or murder under
a natural and probable consequences theory [to] file a petition . . .
to have the petitioner’s murder conviction vacated and to be
resentenced on any remaining counts.” (§ 1170.95, subd. (a).)
       Here, the court reasoned that Ashanti is not entitled to relief
under section 1170.95 because the sentence he is currently serving
is for violating Vehicle Code section 10851, not murder. Ashanti
contends that this was error, and the Attorney General agrees.
We, however, conclude that the court was correct.
       Neither Ashanti nor the Attorney General refer us to any
authority addressing the question whether section 1170.95 is


      7 Although we have discretion to deem Ashanti’s appeal
from the denial of a habeas corpus petition as a new habeas corpus
petition filed in this court (see People v. Gallardo (2000) 77
Cal.App.4th 971, 986; People v. Garrett (1998) 67 Cal.App.4th 1419,
1423), we decline to do so.



                                   8
available to one who is not currently serving a sentence for murder.
Our review of legislative history regarding Senate Bill No. 1437,
however, indicates that the Legislature intended the law to apply
only to those currently incarcerated for murder. A report regarding
the bill prepared for the Assembly Committee on Public Safety, for
example, states that the “bill contains provisions that would allow
individuals [who] are currently serving sentences based on a theory
of felony murder to petition the court for resentencing.” (Assem.
Com. on Public Safety, Analysis of Sen. Bill No. 1437 (2017−2018
Reg. Sess.) as amended May 25, 2018, p. 6, italics added.) Another
document, prepared for the Senate Committee on Public Safety,
includes a statement attributed to a co-sponsor of the bill that the
resentencing provisions of the bill “provide relief to individuals who
neither committed the murder, nor intended for a murder to occur,
who are nevertheless serving life sentences.” (Sen. Com. on Public
Safety, Background Information Request re Sen. Bill No. 1437
(2017−2018 Reg. Sess.) p. 4, italics added.)8 In addition, the author
of the bill, in urging its enactment, stated that “up to 800 people
who did not kill nor intend to kill, are currently serving a life
sentence in California’s prisons under the felony murder rule.
Despite their conviction, these people are not murderers. They
should be provided the opportunity to petition the court to be
resentenced. [Senate Bill No.] 1437 provides this means for
resentencing.” (Senator Nancy Skinner, letter to Governor Brown
re Sen. Bill No. 1437 (2017−2018 Reg. Sess.) Sept. 7, 2018, italics

      8 Another co-sponsor of the bill described the bill as
“provid[ing] an opportunity for resentencing for those who are
currently serving a disproportionately long sentence for a homicide
that person did not commit.” (Anti-Recidivism Coalition Policy
Director Michael Mendoza, letter to Governor Brown re Sen. Bill
No. 1437 (2017−2018 Reg. Sess.) Sept. 5, 2018, italics added.)



                                  9
added.) Our review of the legislative history disclosed no direct
support for the view that the Legislature intended the bill to
provide relief for persons who are not serving a sentence for
murder.
       That the Legislature was concerned with persons currently
serving sentences for murder is also evident in the Legislature’s
consideration of the fiscal impact of Senate Bill No. 1437. In
estimating the costs to trial courts of handling resentencing
petitions, an analysis prepared for the Senate Committee on
Appropriations relied on the number of inmates then serving
sentences for murder. (Sen. Com. on Appropriations, Analysis
of Sen. Bill No. 1437 (2017-2018 Reg. Sess.) May 14, 2018, p. 3.)
Based on an assumption that a certain percentage of such inmates
would seek resentencing and an assumption of the amount of
time courts would devote to each resentencing petition, the report
estimates resentencing petitions would result in $7.6 million in
increased trial court workloads. (Ibid.) Because the analysis
gave no consideration to costs associated with handling petitions
from persons no longer serving sentences for murder, it implicitly
assumes the law would not apply to such persons.
       Even if section 1170.95 is available to Ashanti
notwithstanding the fact that he is not serving a sentence for
murder, he has failed to show a reasonable probability that, if he
was permitted to proceed under that statute, he would obtain a
more favorable result. (See People v. Daniel (2020) 57 Cal.App.5th
666, 676, review granted Feb. 24, 2021, S266336 [state law
harmless error standard applies to denial of petition under
section 1170.95]; People v. Watson (1956) 46 Cal.2d 818, 836
[state law error requires reversal only when appellant shows a
reasonable probability of a more favorable result in the absence
of the error].)




                                10
        Ashanti has served his sentence for the murder conviction
he seeks to vacate. Thus, even if his conviction for that crime
is vacated or redesignated, resentencing him on a lesser “target
offense or underlying felony” (§ 1170.95, subd. (e)), would
not affect his incarceration for that offense. (See § 1170.95,
subd. (d)(1) [new sentence shall not be greater than the initial
sentence].) Ashanti has also failed to show how resentencing
him on his 1980 conviction could affect his current sentence for
violating Vehicle Code section 10851. Even if his current sentence
was based in part on a true finding that he had been convicted of
murder in 1980, nothing in section 1170.95 authorizes the striking
of that true finding. Moreover, even if a court did strike that true
finding, two other prior strike findings—for convictions of forcible
rape and forcible sexual penetration—remain to support his current
25 years to life sentence. (See §§ 667, subd. (e)(2)(A)(ii), 1170.12,
subd. (c)(2)(A)(ii).) Thus, even if section 1170.95 is available to
Ashanti despite the completion of his sentence for murder, he has
failed to show how the remedy available under section 1170.95
could affect his current sentence or provide him with a more
favorable outcome.
        In sum, our review of the legislative history of Senate Bill
No. 1437 reveals that the Legislature, in enacting the resentencing
provision, understood and intended that it would apply only to
those persons serving a sentence for murder. We therefore construe
section 1170.95 accordingly. Because Ashanti is not serving a
sentence for murder, the statute is not available to him. Even if
it is, he has failed to show a reasonable probability that he would
obtain a more favorable result if he was permitted to pursue the
remedy available under that statute.




                                 11
                          DISPOSITION
      The order dated September 26, 2018 denying Ashanti’s
request to recall his sentence under section 1170.18 is affirmed.
      The order dated April 4, 2019 denying Ashanti’s petition to
vacate his murder conviction under section 1170.95 is affirmed.
      NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur:




                  BENDIX, J.




                  FEDERMAN, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                  12